UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6010


ABDUS-SABUR IBN QUEEN, a/k/a Samuel R. Queen, Jr.,

                  Petitioner - Appellant,

          v.

JAMES N. CROSS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00095-JPB-DJJ)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Abdus-Sabur Ibn Queen, Appellant Pro Se.                Helen Campbell
Altmeyer, Assistant United States Attorney,             Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abdus-Sabur Ibn Queen, a federal prisoner, appeals the

district     court’s   order    accepting      the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.            Queen v. Cross, No. 2:09-

cv-00095-JPB-DJJ (N.D.W. Va. May 26, 2010).                  We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2